Citation Nr: 0636754	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-04 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a low back disorder. 

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1972 and from July 1976 to January 1988.  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a December 2002 
rating decision by the Department of Veterans Affairs (VA) 
Reno, Nevada, Regional Office (RO), which denied the 
veteran's attempt to reopen his claim of entitlement to 
service connection for a low back disorder.  The veteran 
perfected a timely appeal to that decision.  

In May 2005, the veteran appeared and offered testimony at a 
hearing before the undersigned Veterans Law Judge, sitting at 
Las Vegas, Nevada.  A transcript of that hearing is of 
record.  

The issue of entitlement to service connection for a low back 
disorder, including degenerative disc disease of the 
lumbosacral spine, is addressed in the REMAND portion of the 
decision below, and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will contact 
the veteran if additional action is required on his part.  


FINDINGS OF FACT

1.  In an unappealed decision of May 1998, the RO denied the 
veteran's attempt to reopen his claim of entitlement to 
service connection for a low back disorder, including 
degenerative disc disease of the lumbosacral spine, on the 
basis that new and material evidence had not been submitted 
to warrant reopening the claim.  

2.  The evidence associated with the record since the May 
1998 rating decision, which includes statements by the 
veteran, VA outpatient treatment records, VA examination 
reports, and private medical statements, bears directly and 
substantially on the veteran's claim, is not cumulative, and 
is so significant that it must be considered in order to 
fairly decide the merits of a claim for service connection 
for a low back disorder.  


CONCLUSION OF LAW

Evidence submitted since the May 1998 rating decision, 
denying entitlement to service connection for a low back 
disorder, is new and material; thus, the requirements to 
reopen the claim have been met.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156(a), 20.302, 
20.1103 (effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA, upon receipt of a complete or substantially complete 
application for benefits, notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must (1) inform the claimant of 
any information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant of any 
evidence VA will seek to provide; (3) inform the claimant of 
any evidence the claimant is expected to provide; and (4) ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  

In a March 2002 letter, VA informed the veteran of the 
evidence needed to substantiate his claim to reopen the 
previously denied claim and provided him with an opportunity 
to submit such evidence.  The letter informed the veteran of 
evidence necessary to reopen his claim.  The letter provided 
the veteran with VCAA notice prior to issuance of the 
December 2002 rating decision.  In any event, because the 
Board is reopening the claim of service connection for a low 
back disorder, any deficiency in the VA's duty to notify and 
assist has not prejudiced him in any way.

II.  Pertinent Laws, Regulations, and Court Precedents.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).  
When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also Rose 
v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, under 
38 C.F.R. § 3.303(b), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

When the RO has finally disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156 (2006).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001) 
(effective prior to August 29, 2001); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A (f) (West 2002 & Supp. 2005).  

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c).  However, the new regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Because the veteran's request to reopen the previously denied 
claim of service connection for a low back disorder was 
received prior to that date, in April 2001, those regulatory 
provisions do not apply.  

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  The Board must look to the 
evidence added to the record since the May 1998 final 
decision.  The evidence received after May 1998 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  

III.  Factual background.

The veteran had two periods of active service.  The first 
period of active duty is negative for any complaints or 
findings of a low back disorder.  During his second period of 
active duty, the veteran was seen at Nellis Air Force Base, 
on April 1, 1986, for complaints of right sided low back pain 
for the past 10 to 14 days without trauma.  The assessment 
was muscle strain.  The separation examination, dated in 
December 1987, does not reflect any complaints or findings of 
a low back disorder; clinical evaluation of the spine was 
reported as normal.  

The veteran's initial claim for service connection for a low 
back disorder (VA Form 21-526) was received in May 1990.  In 
conjunction with his claim, the veteran was afforded a VA 
examination in August 1990.  At that time, the veteran 
indicated that he developed back pain while on active duty, 
and he complained of numbness of the medial calf, heel and 
medial foot.  The final diagnosis was discomfort in the 
lumbosacral spine, possible mild degenerative disc disease.  
X-rays were interpreted as showing very minimal arthritic 
changes in the lumbosacral spine.

By a rating action in December 1990, the RO denied the 
veteran's claim for possible degenerative disc disease of the 
lumbosacral spine.  This decision was based on a finding that 
a chronic back disorder was not shown in service, and 
suspected degenerative disc disease in the lumbosacral spine 
was not associated with active duty.  

Received in April 1995 were VA progress notes, dated from 
September 1994 to March 1995, reflecting treatment for 
several unrelated disabilities.  Received in December 1997 
were VA progress notes, dated from September 1997 to October 
1997, which show that the veteran received clinical 
evaluation and treatment for complaints of back pain.  During 
a clinical visit in September 1997, the veteran complained of 
severe pain in his lower back and down the legs for the past 
two months.  The assessment was back pain.  A September 1997 
CT scan revealed findings of minimal left sacroiliitis.  
Thereafter, in May 1998, the RO denied the veteran's request 
to reopen the issue of service connection for a low back 
disorder.

Received since the 1998 RO decision were private and VA 
treatment reports from 1997 to 2005, reflecting ongoing 
treatment for chronic low back pain.  In May 1998, the 
veteran was admitted to a hospital with a diagnosis of lumbar 
spondylosis with canal stenosis; it was noted that the 
veteran presented with incapacitating back and leg pain after 
an accident at work.  He underwent lumbar laminectomies with 
medial facetomies and foraminotomies.  The pertinent 
postoperative diagnosis was lumbar spondylosis with canal 
stenosis.  Another private progress note, dated in January 
2002, indicated that the veteran was seen at an industrial 
medicine clinic for a follow up evaluation of low back pain; 
the veteran indicated that he first developed low back pain 
in 1987, which was mechanical in nature and relieved by 
medication.  The veteran stated that he had chronic 
intermittent low back pain until he was attacked by a dog in 
May 1997, causing him to fall.  After that injury, the 
veteran indicated that he developed progressively worsening 
back pain; he underwent spinal surgery in May 1998.  The 
pertinent diagnoses were right sacroiliitis/right sacroiliac 
osteoarthritis (preexisting condition); facet osteoarthritis, 
L4-5 and L5-S1 on the right (preexisting condition); and 
status lumbar discectomy surgery, May 1998 (preexisting 
condition).

Received in May 2002 was a statement from the claims examiner 
from the Department of Labor, dated in November 1997, 
informing the veteran that his claim that he sustained an 
injury while in the performance of his duty as a federal 
employee had been accepted.  It was determined that the 
veteran had lumbosacral strain and right sciatica; it was 
noted that the veteran had a pre-existing condition and the 
Department of Labor accepted those conditions (lumbosacral 
strain and right sciatica) based on his Federal employment 
duties as a letter carrier and not his military duty.  

Also received in May 2002 were two lay statements from 
retired military personnel who worked with the veteran while 
on active duty.  In his statement, W.G.C. indicated that the 
veteran injured his lower back while managing one of the 
wing's deployments; he noted that the veteran reported being 
told that he only had a strain.  In another lay statement, 
retired Colonel L.E.D. indicated that he had personal 
knowledge of the veteran complaining of a bothersome lower 
back on several occasions.  Colonel L.E.D. noted that the 
veteran was on the flight line, directing and assisting in 
loading of the aircrafts; during one of these operations, the 
veteran complained of pulling or straining his lower back.  
He noted that the veteran continued to complain of 
"soreness" in his lower back.  

The veteran was afforded a VA examination in November 2002, 
at which time he indicated that he developed pain in his back 
while loading aircraft material into the airplane in service 
in 1985.  The veteran indicated that he was just given some 
pain medication.  The veteran noted that, as time went by, he 
developed pain, weakness, and stiffness in the lower back.  
The veteran reported undergoing surgery in 1998.  Following 
an evaluation, the pertinent diagnoses were lumbago, 
lumbosacral spine, mild to moderate; and spinal stenosis 
involving L3-4, L4-5 with involvement of the right sciatic 
nerve.  The examiner subsequently reviewed the veteran's 
claims folder and stated that the veteran's condition in 
service was related to what he had now.  

The veteran was afforded a VA compensation examination in 
February 2005.  Following a physical evaluation, the veteran 
was diagnosed with lumbar spine, status post fusion from L2 
to the sacrum with a wide laminectomy from L2 to L4 as 
treatment for spinal stenosis with complaints of persistent 
painful and limited low back motion, and pain and numbness 
involving the entire right leg from the groin to the toes.  
The examiner stated that the veteran's present complaints 
regarding his lower back were not consistent with any organic 
pathology in that he described pain and numbness involving 
the entire right leg with no specific nerve root nor spinal 
cord injury.  The examiner opined that the veteran's spine 
surgery was performed as treatment for a work condition while 
employed by the post office.  The examiner also stated that 
the veteran's spine surgery could not be related to his 
claims of spine injury during the course of his military 
service.  The examiner further opined that the veteran's 
present back disability was not related to his service injury 
that he stated occurred in 1985, given his treatment for his 
claimed back injury during the course of his military service 
and the surgery that was corrected towards the spine after 
the work related incident in the mid 1990's.  

At his personal hearing in May 2005, the veteran testified 
that he was treated at Nellis AFB for low back pain in 1985.  
The veteran indicated that he again sought treatment in 
September 1986 for back problems; he noted that x-rays showed 
early degenerative arthritis at the C5-C6 level.  The veteran 
indicated that he started working for the U.S. Postal Service 
in August 1995; he stated that he fell down while working and 
filed for Workman's Compensation benefits.  The veteran 
indicated that he was currently on medication for pain.  The 
veteran maintained that the fall while employed with the post 
office only exacerbated a preexisting back condition which 
had its onset in service.  

IV.  Legal analysis-N&M-S/C for a low back disorder.

Srvice connection for a low back disorder was previously 
addressed in December 1990 rating decision.  At that time, 
the evidence included the service medical records, the 
veteran's claim, and post-service VA examination in August 
1990.  In December 1990, the RO denied the claim on a finding 
that a chronic back disorder was not shown in service, and 
possible degenerative disc disease was not associated with 
the veteran's active duty.  Subsequently, in May 1998, the RO 
determined that VA outpatient treatment reports, which showed 
treatment for a low back disorder, did not constitute new and 
material evidence sufficient to reopen the claim.  The 
veteran was informed of the determination and of the right to 
appeal; the veteran did not perfect a timely appeal of the 
decision, and it became final.  

The evidence received after May 1998 is presumed credible for 
the purposes of reopening the veteran's claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76.  

The Board finds that the newly received medical records are 
both new and material.  Those records indicate that the 
veteran has been receiving clinical attention for a chronic 
low back disorder, currently diagnosed as lumbago, 
lumbosacral spine, degenerative changes of the L2-3 and L3-4 
facet joints, and spinal stenosis involving L3-4 and L4-5.  
Significantly, following the VA examination in November 2002, 
the VA examiner stated that the veteran's current back 
disorder is related to the back problems he experienced in 
service.  The new medical opinion was not previously of 
record and for the first time suggests that the veteran has a 
chronic low back disorder that may be related to service.  
Moreover, the veteran provided testimony to the effect that 
the back injury he sustained during his employment with the 
post office only aggravated his preexisting back disorder 
sustained in service.  In this regard, the Board finds that 
the record contains new evidence, which is relevant and must 
be considered in order to fairly decide the merits of the 
claim.  Accordingly, the veteran's claim of entitlement to 
service connection for a low back disorder is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

The application to reopen a claim of entitlement to service 
connection for a low back disorder is granted.  


REMAND

Having determined that the veteran's claim of entitlement to 
service connection for a low back disorder is reopened, VA 
has a duty to assist the veteran in the development of 
evidence pertinent to his claim under 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2005).  

As noted in the decision, the record indicates that the 
veteran is currently diagnosed with a low back disorder, 
currently diagnosed as lumbago, lumbosacral spine, 
degenerative changes of the L2-3 and L3-4 facet joints, and 
spinal stenosis involving L3-4 and L4-5.  Following the VA 
examination in November 2002, the VA examiner stated that the 
veteran's current back disorder was related to the back 
problems he experienced in service.  This opinion appears to 
be supported by a report from the Department of Labor claims 
examiner, dated in November 1997, wherein he stated that the 
veteran's work duties as a Letter Carrier only contributed to 
a preexisting lumbar spine disorder.  However, the examiner 
who conducted a subsequent VA examination in February 2005 
provided an opinion that the veteran's present back 
disability is not related to his service injury that he 
states occurred in 1985.  The RO denied this claim on the 
basis that the November 2002 VA examiner did not express an 
adequate basis for the opinion provided and that, upon VA 
examination in February 2005, the examiner noted that the 
veteran's back disorder was not related to his inservice 
injury.  Accordingly, a VA orthopedic examination to resolve 
these conflicting opinions is necessary.  

In light of the foregoing, additional development is 
warranted with respect to the issue of entitlement to service 
connection for a low back disorder.  Accordingly, the case is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC. for the following actions:

1.  The RO should schedule the veteran 
for an appropriate VA examination in 
order to determine the etiology of any 
present back disorder including 
degenerative disc disease of the lumbar 
spine.  The claims folder must be made 
available to the examiner(s) for a review 
of the veteran's pertinent medical 
history prior to his examination.  All 
necessary tests and studies should be 
conducted and all clinical findings 
reported in detail.  The examiner is 
specifically asked to provide an opinion 
on whether it is at least as likely as 
not (whether there is a 50 percent 
probability or greater) that any back 
disorder, including degenerative disc 
disease of the lumbar spine, found to be 
present is etiologically related to 
service, including the veteran's 
inservice complaints.  The examiner is 
requested to provide specific comment 
upon the intercurrent incidents involving 
the veteran's back, such as the 1997 fall 
while employed with the U.S. Post Office.  
It is requested that the VA specialist 
reconcile, if possible, any contradictory 
evidence regarding the date of onset or 
etiology of the veteran's back disorder, 
to include the opinion provided by the VA 
examiners in November 2002 and February 
2005, as well as the statement contained 
in the November 1997 claims examiner's 
report from the Department of Labor.  The 
examiner should provide a detailed 
rationale for all opinions expressed.  

2.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for a low back 
disorder.  If the determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case (SSOC).  This document should 
include detailed reasons and bases for 
the decision reached.  The veteran and 
his representative should be afforded the 
opportunity to respond thereto.  

Following completion of the requested development, the case 
should be returned to the Board, if otherwise in order.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


